DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1, claims 1-8, 12-15, 19 and 20, in the reply filed on April 22, 2022 is acknowledged.
Claims 9-11 and 16-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.
Claims 5-8, 13-15 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Fig. 16 for the claim limitation of "a first oxide layer disposed on the nitride layer, the first oxide layer being configured to expose a top surface of the nitride layer and the top surface of the encapsulation layer on the at least one channel stack", as recited n claim 5, and this feature is found on unelected embodiment of Fig. 9; and the claim limitations of "a first source/drain region …" and "a second source/drain region …", as recited in claims 6-8, 13-15 and 20, and these features are found on unelected embodiment of Fig. 24.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a vertical transport field-effect transistor", as recited in claim 19, last line, is unclear as to whether said limitation is the same as or different from "a negative channel field-effect transistor" and/or " a positive channel field-effect transistor", as recited in claim 19, lines 8-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12 and 19, as best understood, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2015/0218214) in view of Hoentschel et al. (2013/0095620).
As for claims 1, 12 and 19, Tsai et al. show in Fig. 90 and related text an integrated circuit, comprising: 
a vertical transport field-effect transistor comprising: 
an interfacial layer (disposed on a first channel stack 334 and a second channel stack 342) surrounding at least one channel stack (342 (or 334) and on a portion of a top surface of a substrate 300 ([0086], lines 3-4); 
a high-k dielectric layer 354 surrounding (disposed on) the interfacial layer ([0086]-[0087]); 
a metal gate layer 356/(bottom portion of) 362 (or bottom portion of 362) (when 362 is TaSiN) surrounding (disposed on) the high-k dielectric layer; 
a silicon layer (top portion of) 362 surrounding (disposed on) the metal gate layer; 
(wherein the first channel stack comprises a portion of a negative channel field-effect transistor and the second channel stack comprises a portion of a positive channel field-effect transistor ([0077]-[0079];) and 
YOR920161408US0219wherein the metal gate layer and the silicon layer provide a gate electrode for the vertical transport field-effect transistor.
Tsai et al. do not disclose a silicide layer disposed surrounding the silicon layer.
Hoentschel et al. teach in Fig. 1H and related text a silicide layer 32 disposed surrounding the silicon layer 14C.
Tsai et al. and Hoentschel et al. are analogous art because they are directed to a stack structure of a field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsai et al. with the specified feature(s) of Hoentschel et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a silicide layer disposed surrounding the silicon layer, as taught by Hoentschel et al., in Tsai et al.'s device, in order to reduce gate resistance, contact resistance and RC delay and improve the performance of the device.
Therefore, the combined device shows the metal gate layer, the silicon layer and the silicide layer provide a gate electrode for the vertical transport field-effect transistor.

As for claim 2, the combined device shows the interfacial layer, the high-k dielectric layer, the metal gate layer, the silicon layer and the silicide layer are configured to expose a top portion of the least one channel stack (Tsai: Fig. 90 combined with Hoentschel: Fig. 1H).  

As for claim 3, the combined device shows an encapsulation layer 368 disposed on a top surface of the at least one channel stack and on the silicide layer (Tsai: Fig. 90 combined with Hoentschel: Fig. 1H).

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a nitride layer disposed on the encapsulation layer, the nitride layer being configured to expose a top surface of the encapsulation layer on the at least one channel stack", as recited in claim 4.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811